                             UNITED STATES OF AMERICA
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                               Case No: 4:19-CR-82-lD

UNITED STATES OF AMERICA

              vs.                                                ORDER

DARYL LEE GODETTE

         IT IS HEREBY ORDERED that the following government exhibit(s) admitted into evidence
on June 29, 2021 be turned over to Detective Phillip Kilgore to be retained in his/her custody
until thi s case is completed, including any matters on appeal :

       Govt. Exhibit No :           Description :
       19                           Quaker Oats Container
       20                           Scale from Upper Cabinet
       21                           Sweetener Box
       22                           Orange and Black Scale
       23                           Small Scale from Kitchen
       24                           Blender with Residue
       29                           Box of small red envelopes
       63                           Heroin from Quaker Oats Container
       27                           Large Stuffed Animal
       64                           Heroin from Stuffed Animal
       28                           Scale from Bedroom
       65                           Heroin from Trunk
       55                           Hoover Drugs



This 29th day of June, 2021.



                                                          JA ES C. DEVER Ill
                                                            NITED STATES DISTRICT JUDGE
